Citation Nr: 1309936	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  10-08 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the Veteran's claim of entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran, his wife, and his mother



ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1997 to January 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the Veteran's claim.

In March 2012, a Travel Board hearing was held before the undersigned Veterans Law Judge at the RO.  A transcript of this proceeding has been associated with the claims folder.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.  This review reveals that the Veteran's claim for service connection for a left knee disability was originally denied by an October 2006 rating decision.  The RO has declined to reopen the claim.  Nevertheless, regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted prior to addressing the underlying merits of the service connection claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).  

As will be more fully discussed below, the Board finds that reopening the claim is warranted.  The merits of the underlying issue of entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed October 2006 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a left knee disability. 

2.  The evidence received since the October 2006 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disability.


CONCLUSIONS OF LAW

1.  The October 2006 rating decision denying service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  Since the October 2006 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a left knee disability; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a left knee disability.  Implicit in his claim is the contention that new and material evidence which is sufficient to reopen the previously-denied claim has been received.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.


The Veterans Claims Assistance Act of 2000

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim for entitlement to service connection for a left knee disability.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.  The claim on the merits requires additional development, which is addressed in the remand below.   

Analysis 

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2012).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2012).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened.  Second, once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The RO denied service connection for a left knee disability in an October 2006 rating decision because the evidence both in service and after did not show complaints, treatment, or diagnosis of a left knee condition.  Therefore, the RO found that the evidence did not show that a current knee disability was related to the Veteran's service.  

At the time of the prior final rating decision in October 2006, the record included the Veteran's available service treatment records and post-service records.  His service treatment records, to include his separation examination dated January 1999, were absent complaints of or treatment for a left knee disability.  Post-service medical records did not document diagnosis of a left knee disability.  

As the Veteran did not appeal the October 2006 decision, it is final.  New and material evidence is required to reopen the claim.  Specifically, in order to reopen, the evidence must show that the Veteran has a left knee disability and/or that it is related to his military service.

In reviewing the evidence added to the claims folder since the October 2006 denial, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claim.  Specifically, the medical evidence of record associated with his claims folder after the October 2006 rating decision documents diagnoses of a left knee disability, specifically left knee medial meniscus tear, left knee medial femoral condyle grade IV chondromalacia, and status post left knee arthroscopy.  See private treatment reports from Legacy Bone and Joint Clinic dated February 2008.  Additionally, the Veteran has presented credible testimony as to experiencing left knee pain (and injury) during military training while stationed in Beauford, South Carolina.  See, e.g., the March 2012 Board hearing transcript, page 13.  Lastly, he has testified that he believes his left knee disability may also be related to his service-connected right knee disability.  See, id., at 17.

The Board finds that, assuming its credibility, the newly submitted evidence is material.  In particular, the evidence now includes a current diagnosis of a left knee disability.  This piece is crucial to establishing the first element of service connection.  The Board also notes that since October 2006, the record now also contains his credible report of an in-service event related to his current left knee disability.  This piece, too, was missing at the time of the last final denial.  As two previously missing elements of service connection are now of record, the Board finds that the evidence is new and material sufficient to reopen the claim.  

As was indicated in the above VCAA discussion, VA's statutory duty to assist the Veteran in the development of his claim attaches at this juncture.  For the reasons explained in the remand section below, the Board finds that additional development is necessary before a decision on the merits of the reopened claim may be rendered.  

In addition, the standard of review changes at this point.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and, therefore, the probative value of proferred evidence in the context of the record as a whole.  The Justus presumption of credibility no longer attaches.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Although the evidence discussed above is adequate for the limited purpose of reopening the claim, this does not necessarily make it sufficient to allow the grant of the benefit sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) [material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim].  

The Board finds that additional evidentiary development is required.  This will be discussed in the remand section which follows.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened; to this extent only, the appeal is granted.


REMAND

For reasons expressed immediately below, the Board finds that the issue of entitlement to service connection for a left knee disability, to include as due to service-connected right knee disability, must be remanded for additional evidentiary development.

Reasons for remand

VA examination

The Court has held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, the current medical evidence of record documents diagnoses of left knee medial meniscus tear and left knee medial femoral condyle grade IV chondromalacia as well as status post left knee arthroscopy.  See private treatment reports from Legacy Bone and Joint Clinic dated February 2008.  

The Board observes that the Veteran's service treatment records are absent complaints of or treatment for a left knee disability.  However, the Board notes that the Veteran is competent to attest to experiencing an injury to his left knee from training during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, he is competent to report the circumstances of injuring his left knee from training.  Moreover, his DD Form 214 documents his military occupational specialty (MOS) as a field wireman.  The Board therefore has no reason to doubt that the Veteran experienced such injury during service, and finds him credible with regard to his reported in-service injury.

Furthermore, the Veteran contends that his current left knee disability is related to his military service, specifically when he injured his left knee during training while stationed in Beauford, South Carolina.  See, e.g., the March 2012 Board hearing transcript, page 13.  He has further contended that he has continued to experience pain in his knee since then.  See, id.

On this evidence, the Board finds that there is evidence of a current disability, an in-service injury, and evidence that the two may be connected.  Under the "low threshold" standard of McLendon, an examination to determine if there is a nexus between the Veteran's current left knee disability and his service is warranted. 

The Board also notes that service connection is in effect for a right knee disability.  The Veteran has testified that he believes his left knee disability may also be related to his service-connected right knee disability.  See the March 2012 Board hearing transcript, page 17.  The Board therefore finds that a medical opinion as to a relationship between the Veteran's right and left knee disabilities must also be obtained to clarify this issue.

Evidentiary development

During the above-referenced Travel Board hearing in March 2012, the Veteran discussed his left knee disability and claimed that his symptoms had persisted since service.  He also indicated that he has undergone annual VA evaluations for his left knee disability.  See the March 2012 Board hearing transcript, page 7.  However, the Board notes that the most recent VA treatment records associated with the Veteran's claims folder are dated August 2006.

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

Further, the Board notes that the Veteran testified that he is currently receiving treatment for his left knee disability from the Legacy Bone and Joint Clinic.  See the March 2012 Board hearing transcript, pgs. 6-7.  However, the Board notes that the most recent records from this facility associated with the Veteran's claims folder are dated June 2008.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claim remanded herein.  Of particular interest are medical records from Legacy Bone and Joint Clinic.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Request any VA treatment records dated after August 2006 pertaining to the Veteran's left knee disability.  All attempts to secure this evidence must be documented in the claims folder/Virtual VA eFolder.

3. After the above development is completed, to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of his current left knee disability.  The claims file, and any pertinent records contained in the Virtual VA eFolder, must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and the physical examination, the examiner is asked to render an opinion as to the following: 

a. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's left knee disability is related to his active military service, to include his credible report of in-service injury to the left knee from training;

b. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's left knee disability is either (1) caused or (2) aggravated (i.e., permanently worsened beyond the normal progression of the disability) by the Veteran's service-connected right knee disability.  If the examiner finds that the left knee disability is aggravated by the service-connected right knee disability, then he/she should quantify the degree of aggravation, if possible.
      
The examiner is asked to provide the underlying reasons for any opinion expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


